Citation Nr: 1526524	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher rate of Dependency and Indemnity Compensation (DIC), and return of payments offset from the Veteran's Survivor Benefits Plan (SBP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to January 1976.  He died in August 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a Veteran, with basic eligibility for SBP payments from the U.S. Coast Guard and DIC payments from VA.

2.  The appellant is over 57 years of age and has not remarried; she has no dependents.



CONCLUSION OF LAW

The appellant is not entitled to a higher rate of DIC benefits, and the offset of the appellant's SBP payments against her DIC payments is proper.  38 U.S.C.A. §§ 103 (d)(2)(B), 1311(e) (West 2014); 38 C.F.R. §§ 3.10, 3.658 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory duties to notify and assist claimants who submit claims, those provisions are not applicable here where resolution of the claim is as a matter of law. VAOPGCPREC 5-2004; Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The facts of this case are not in dispute.  The Veteran separated from active service in January 1976.  He and the appellant were married in September 1974 and remained married until his death in August 2010.  The appellant is currently 70 years old and is recognized by VA as the Veteran's surviving spouse, and there is no evidence of record that she has ever remarried.  

The record shows that the appellant filed a claim for DIC benefits in October 2010, and that she was subsequently granted DIC benefits in a rating decision dated in November 2010.  The appellant filed a notice of disagreement (NOD) with the December 2010 decision because she felt that the full amount of benefits she sought had not been properly granted.  In a De Novo review of the claim by the RO, entitlement to a higher rate of DIC and return of payments taken from the Veteran's Survivor Benefits Plan from the U.S. Coast Guard was denied.

The evidence shows that the Veteran was in receipt of a 100 percent evaluation at the time of his death, with a resulting monthly VA disability payment of $3239 (which included an additional amount for his spouse as a dependent).  Upon the Veteran's death, the appellant was notified that her DIC benefits would be paid at a rate of $1154 per month.  The appellant believed the $1154 per month should have been significantly higher because the Veteran only received payments at the 100 percent level for three months prior to his death, and had received an additional benefit based on having a spouse.  The appellant also believed that the monthly DIC benefit was incorrectly offset from the Veteran's U.S. Coast Guard Survivor's Benefit Plan (SBP); she believes the benefit should not be offset to any extent.  VA has received a copy of the U.S. Coast Guard's award letter, dated in January 2011, which stated there was an annuity overpayment of $4616 in relation to the SBP and the overpayment was being deducted from the SBP cost refund.

A Report of Contact between the appellant and a VA appeals team representative dated in December 2013 reflects that the appellant was informed that $1233.23 was the base rate for DIC for a spouse without dependents.  She was also informed that VA did not withhold the appellant's DIC payments based on receipt of SBP retirement payments, which was based on a congressional requirement.  The appellant expressed her opinion that her DIC payment should be higher and that she warranted a return of payments that were offset from the Veteran's SBP.  During the December 2013 phone conversation, the RO notified the appellant the amount of money she was currently receiving for DIC was the base rate for a spouse without dependents and that a higher DIC payment was not legally allowable unless there was a change in the amount of dependents.  

The appellant claims that the Veteran only started receiving benefits for compensation in 2010, which is true, but that the award letter showed the Veteran received retroactive payments for his 100 percent rating effective August 1, 2008, which included an additional payment for the appellant.  The RO explained to the appellant in a February 2014 Supplemental Statement of the Case that there is a difference between receiving compensation benefits based on service connected disabilities while the veteran is alive, and DIC.  The RO explained that DIC is for surviving spouses based on a veteran's death being caused by or significantly related to a service connected disability and once a veteran has passed away, entitlement to compensation at any level ceases to be warranted, and entitlement to a DIC payment for a surviving spouse goes into effect (if granted).  The RO explained the DIC base rate was currently $1233.23.  The VA RO also explained that the additional benefit for a spouse, which was noted on the Veteran's award letter from April 2010, also ended upon the Veteran's death.  

At her March 2014 Travel Board hearing, the appellant's representative indicated that the Veteran's understanding was that his spouse would receive DIC benefits in place of his disability payment, and that the portion of his retirement that she would be entitled to would be 55 percent.  The representative asserted that this was a political issue, but noted that since the Veteran died, the widow had lost $5,500 a month since she did not receive the Veteran's full retirement or his 100 percent disability benefits from VA. 

In essence, the appellant makes two arguments.  She argues that her SBP benefits and DIC benefits should be paid concurrently, and not be offset.  She contends that she is entitled to a higher rate of DIC benefits because she was receiving a higher rate of payments before the Veteran died.  

Turning first to the matter of the offsets, offsets in DIC payments are covered by 38 C.F.R. § 3.658 (2014).  That regulation states that, when an award of DIC is made covering a period for which death compensation or benefits under the Federal Employee's Compensation Act (FECA), based on military service, have been paid to the same payee based on the same death, the award of DIC will be made subject to an offset in payment of death compensation or benefits under FECA over the same period.  38 C.F.R. § 3.658 (2014).  Pursuant to the Department of Defense Financial Management Regulation, DoD 7000.14.R, Volume 7B, Chapter 42, there is to be a reduction from the SBP annuity payments due to DIC compensation from VA to the widow of a member who dies after December 31, 1956 from a service connected or comparable disability.  The appellant's SBP payments thus are the equivalent of death compensation or benefits under FECA for the purposes of that regulation.  Therefore, the offset of the SBP payments against the appellant's DIC benefits was proper under 38 C.F.R. § 3.658 (2014). 

38 U.S.C.A. § 1311(e) is a provision of the subchapter of 38 U.S.C. which deals with DIC.  Specifically, 38 U.S.C.A. § 1311(e) states that, in the case of an individual who is eligible for DIC under this section by reason of 38 U.S.C.A. § 103(d)(2)(B) who is also eligible for benefits under another provision of law by reason of such individual's status as the surviving spouse of a veteran, then, notwithstanding any other provision of law, other than  38 U.S.C.A. § 5304(b)(3), no reduction in benefits under such other provision of law shall be made by reason of such individual's eligibility for benefits under this section.  38 U.S.C.A. § 1311(e) (West 2014).  In turn, 38 U.S.C.A. § 103(d)(2)(B) states that remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of DIC benefits to the surviving spouse of the Veteran.  38 U.S.C.A. § 103(d)(2)(B) (West 2014).  38 U.S.C.A. § 5304(b)(3) covers cases in which a single person is the surviving spouse of multiple veterans and is not relevant the claim on appeal.

In Sharp v. United States, 580 F.3d 1234 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically discussed offsets involving surviving spouses of veterans who were eligible for both DIC and SBP.  The Federal Circuit held that the plain language of 38 U.S.C.A. § 1311(e) stated that the appellants were entitled to SPB payment unreduced by the amount of their DIC. Sharp v. United States, 580 F.3d 1234 (2009).  However, the Board notes that there is a significant distinguishing feature of Sharp which makes its holding inapplicable to the appellant's claim.  In Sharp, all of the appellants were surviving spouses of deceased veterans and military retirees of the United States Armed Forces, each of whom remarried after age 57.  Sharp v. United States, 580 F.3d 1234, 1236-7 (2009).  That distinction is controlling in this case, as the regulation at hand, 38 U.S.C.A. § 1311(e), only applies to individuals who are eligible for DIC by reason of 38 U.S.C.A. § 103(d)(2)(B).  Therefore, that regulation only applies to surviving spouses who have remarried after the age of 57.  The appellant is over the age of 57, but she has not remarried.  Therefore, she is not an individual who is eligible for DIC benefits by reason of 38 U.S.C.A. § 103(d)(2)(B).  38 U.S.C.A. § 103(d)(2)(B) (West 2014).  Therefore, 38 U.S.C.A. § 1311(e) is not applicable to the appellant. 38 U.S.C.A. § 1311(e) (West 2014).

Therefore, the Board finds that 38 U.S.C.A. § 1311(e) is not applicable to the appellant's claim.  The Board is not aware of any other reason why the offset of the appellant's SBP payments against her DIC payments would be invalid, nor have any other arguments been presented other than the equity of the situation.  The regulations are clear that awards of DIC payments are generally subject to offset of SBP payments based on the same death over the same period.  38 C.F.R. § 3.658 (2014).  This is the case here.  There are no exceptions to that regulation that apply to the appellant.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

§ 3.10 Dependency and indemnity compensation rate for a surviving spouse.

(a) General determination of rate.  When VA grants a surviving spouse entitlement to DIC, VA will determine the rate of the benefit it will award.  The rate of the benefit will be the total of the basic monthly rate specified in paragraph (b) or (d) of this section and any applicable increases specified in paragraph (c) or (e) of this section.

(b) Basic monthly rate.  Except as provided in paragraph (d) of this section, the basic monthly rate of DIC for a surviving spouse will be the amount set forth in 38 U.S.C. 1311(a)(1).

(c) Section 1311(a)(2) increase.  The basic monthly rate under paragraph (b) of this section shall be increased by the amount specified in 38 U.S.C 1311(a)(2) if the veteran, at the time of death, was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least eight years immediately preceding death. Determinations of entitlement to this increase shall be made in accordance with paragraph (f) of this section.

(d) Alternative basic monthly rate for death occurring prior to January 1, 1993.  The basic monthly rate of DIC for a surviving spouse when the death of the veteran occurred prior to January 1, 1993, will be the amount specified in 38 U.S.C. 1311(a)(3) corresponding to the veteran's pay grade in service, but only if such rate is greater than the total of the basic monthly rate and the section 1311(a)(2) increase (if applicable) the surviving spouse is entitled to receive under paragraphs (b) and (c) of this section.  The Secretary of the concerned service department will certify the veteran's pay grade and the certification will be binding on VA.  DIC paid pursuant to this paragraph may not be increased by the section 1311(a)(2) increase under paragraph (c) of this section.

(e) Additional increases.  One or more of the following increases may be paid in addition to the basic monthly rate and the section 1311(a)(2) increase.

(1) Increase for children.  If the surviving spouse has one or more children under the age of 18 of the deceased veteran (including a child not in the surviving spouse's actual or constructive custody, or a child who is in active military service), the monthly DIC rate will be increased by the amount set forth in 38 U.S.C. 1311(b) for each child.

(2) Increase for regular aid and attendance. If the surviving spouse is determined to be in need of regular aid and attendance under the criteria in § 3.352 or is a patient in a nursing home, the monthly DIC rate will be increased by the amount set forth in 38 U.S.C. 1311(c).

(3) Increase for housebound status.  If the surviving spouse does not qualify for the regular aid and attendance allowance but is housebound under the criteria in § 3.351(f), the monthly DIC rate will be increased by the amount set forth in 38 U.S.C. 1311(d).

(4) For a two-year period beginning on the date entitlement to dependency and indemnity compensation commenced, the dependency and indemnity compensation paid monthly to a surviving spouse with one or more children below the age of 18 shall be increased by the amount set forth in 38 U.S.C. 1311(f), regardless of the number of such children.  The dependency and indemnity compensation payable under this paragraph is in addition to any other dependency and indemnity compensation payable.  The increase in dependency and indemnity compensation of a surviving spouse under this paragraph shall cease beginning with the first month commencing after the month in which all children of the surviving spouse have attained the age of 18.

(f) Criteria governing section 1311(a)(2) increase. In determining whether a surviving spouse qualifies for the section 1311(a)(2) increase under paragraph (c) of this section, the following standards shall apply.

(1) Marriage requirement.  The surviving spouse must have been married to the veteran for the entire eight-year period referenced in paragraph (c) of this section in order to qualify for the section 1311(a)(2) increase.

(2) Determination of total disability.  As used in paragraph (c) of this section, the phrase "rated by VA as totally disabling" includes total disability ratings based on unemployability (§ 4.16 of this chapter).

(3) Definition of "entitled to receive".  As used in paragraph (c) of this section, the phrase "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:

(i) The veteran would have received total disability compensation for the period specified in paragraph (c) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or

(ii) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the period specified in paragraph (c) of this section; or

(iii) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (c) of this section, but was not receiving compensation because:

(A) VA was paying the compensation to the veteran's dependents;

(B) VA was withholding the compensation under the authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran;

(C) The veteran had not waived retired or retirement pay in order to receive compensation;

(D) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2);

(E) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or

(F) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.

(Authority: 38 U.S.C. 501(a), 1311, 1314, and 1321)

As to the appellant's argument that she is entitled to a higher rate of DIC, the Board points out that she does not contend that she has dependents.  The fact that she herself was once the Veteran's dependent does not transform her into her own dependent.  Nor was the Veteran in receipt of a 100 percent rating for 8 years or more at the time of his death.  Nor does she claim she is house bound or in need of aid and attendance.

Therefore, she does not meet the criteria for a higher rate of DIC.

As a final note, the Board is sympathetic to the appellant's claim and the circumstances surrounding this appeal.  The appellant is the surviving spouse of the Veteran who provided tremendous service to the United States over the course of several decades, at the cost of his own health and well-being.  That same Veteran planned ahead and specifically paid into a program designed to assist his surviving spouse financially after his death.  Due to reasons which are likely based in politics rather than law, Congress has deemed it appropriate for the appellant to be unable to receive both her DIC and SBP benefits in full, for the simple reason that she has not remarried.  Had she remarried prior to filing her claim for DIC benefits, the offset likely would not have occurred.  The Board finds that situation regrettable and disappointing.  However, the applicable laws and regulations as written preclude a grant of benefits.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992). The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits. 


ORDER

Entitlement to a higher rate of DIC, and return of payments offset from the Veteran's Survivor Benefits Plan is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


